PER CURIAM.
Appellee was charged by information with trafficking in cocaine in violation of section 893.135, Florida Statutes (1979). He filed a motion to dismiss, alleging the statute was unconstitutional, which was denied. Subsequent to this denial, appellee was convicted of trafficking in cocaine in a non-jury trial. Prior to judgment or sentencing, appellee filed a Motion to Reconsider Defendant’s Motions to Dismiss. He asserted the circuit court had found section 893.135 unconstitutional in other cases and that he was entitled to the same ruling. This second motion was granted.
The trial court erred in granting appel-lee’s motion. State v. Benitez, 395 So.2d 514 (Fla.1981). Accordingly, the order of dismissal is reversed and the cause remanded for reinstatement of the finding of guilt and for such further proceedings as the trial court deems appropriate.
REVERSED AND REMANDED.
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.